 10DECISIONS OF NATIONALHelms BakeriesandTheodore S. DichiricoBakery Drivers Local UnionNo. 276,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&HelpersofAmericaandTheodore S. Dichirico.Cases 31-CA-564 (for-merly 21-CA-7387) and 31-CB-176 (formerly21-CB-2819)April 24, 1968DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND ZAGORIAOn December 7, 1967, Trial Examiner Henry S.Sahm issued his Decision in the above-entitledproceeding, finding that Respondents had engagedin and wereengagingin certain unfair labor prac-tices and recommending that they cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent Union filed exceptions tothe Trial Examiner's Decision. An answering briefwas filed by the General Counsel in response tothese exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLaborRelations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in these cases, and herebyadopts the findings,' conclusions, and recommenda-tions2 of the Trial Examiner.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that Respondent Helms Bakeries, Pasadena,California, its officers,agents,successors, and as-signs, and Respondent Bakery Drivers Local UnionNo. 276, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America,itsofficers,agents,and representatives, shall takethe action set forth in the Trial Examiner's Recom-mended Order, as herein modified.LABOR RELATIONS BOARD1.Delete the following sentence from section B,paragraph 2(b) of the Trial Examiner's Recom-mended Order:"This notice shall also be posted at the meetinghalls and offices of Locals 87, 94, 166, 186, 381,431, 572, 683, 871, 952, and 982."'Because we have adopted the Trial Examiner's finding that TheodoreDichirico was never a member of the Respondent Union,we deem it un-necessary to consider the circumstances under which withdrawal from suchmembership could he accomplisheddWe find merit in Respondent Union's exception to the Trial Examiner'srecommendation that all unions which took part in the joint organizationalcampaign atRespondent Employer's bakeries be required to comply withthe posting requirements of our Order As these unions were not charged asrespondents in this proceeding,we see no justification for imposing such arequirement, and we have modified our Order accordinglyTRIAL EXAMINER'S DECISIONI.PRELIMINARY STATEMENT; ISSUESHENRY S. SAHM, Trial Examiner: Helms Bakeries,hereincalledtheRespondentCompany,'discharged employee Theodore S. Dichirico, onNovember 14, 1966, at the request of the Respon-dent Union because of the employee's failure topay union dues. The question presented is whetherthis discharge was in conformity with a valid union-security agreement or was it an unfair labor prac-tice within the meaning of Sections 8(a)(3) and (1)and 8(b)(2) and (1)(A) of the Act because, as theGeneral Counsel contends, the employee was nevera member of the Union and therefore under noobligation to pay such dues, whereas the Union ar-gues that, when the employee signed an applicationfor membership, heipso factobecame a member.Upon the entire record in this case, I make thefollowing:FINDINGS OF FACTIT.PARTIES;JURISDICTIONIt is conceded by the Respondents that there isno issue concerning the Board's jurisdiction andthat Respondent Company is engaged in commercewithin the meaning of the Act. The RespondentCompany, a California corporation, in the conductof its retail bakery business, annually does a grossvolume of business in excess of $500,000 and an-nually purchases and receives, directly from pointsand places located outside California, goods andproducts valued in excess of $50,000. It is also con-ceded that the Union herein is a labor organizationwithin the meaning of Section 2(5) of the Act.III.ALLEGED UNFAIR LABOR PRACTICESAs Dichirico's membership in Bakery Drivers'Counsel forthe RespondentCompany registered his appearance, im-mediately left the hearing, and did not participate in the proceedings171 NLRB No. 3 HELMS BAKERIES11Local Union No. 276, Teamsters, is the significantissueherein, it becomes necessary to review the his-tory of his employment and the chronology ofevents as it pertainsto any indicia of union mem-bership on his part.In 1965, Local Union No. 276, the RespondentUnion, in conjunction with its sister locals numbers87, 94, 166, 186, 381, 431, 572, 683, 871, 952, and982, all affiliated with the Teamsters, initiated ajoint organizational campaign to recruit membersfrom the Respondent Company's sales drivers em-ployed at its various bakeries located in SouthernCalifornia. Pursuant to the filing of a representationpetition by these 12 locals, the Board conducted anelection on February 9, 1966, among all franchiseand coach sales drivers and sales driver traineesemployed by the Company. The Union won theelection, the vote being 450 for and 428 againstparticipantunions.Thereafter,on February 17,1966, all the variousunions, specified above, werecertified as collective-bargaining representatives ofthe Company's above-described employees at its 10plants and depots. Negotiations were later begunwhich eventuated in a proposed collective-bargain-ing agreementbetween the Company and variouslocals subject tomembership ratification.Theunions thereupon scheduled a meeting on July 21,1966, of all employees affected by the tentative col-lective-bargaining agreement for the purpose oftheir voting to accept or reject the agreementnegotiated by the Union with the Company.'Dichirico, the Charging Party, who has been em-ployed by the Companysince1963 as a sales driverand franchise route sales driver, testified that hewent to theunion hallon the day scheduled for themeeting.The various union locals had set upseparate tables for the purpose of distributing bal-lots in order for the employees to vote on whetheror not they approved the tentative agreementnegotiatedby the Union. These locals representedemployees working out of the Company's followingplants anddepots: Culver City, Montabello, SanFernando,Pasadena,Pomona, Fullerton, SantaAna, Ventura,SantaBarbara, and Long Beach.(See G.C. Exhs. 5 and 6.)Dichirico testified that he was told by ValerieMurray, aunion agent,who manned Local 279'stable to which employees working out of the Com-pany'sPasadenadepot were directed as they en-teredthe union meetinghall, "that in order to voteon whether we would accept or re ect the agree-mentthat the bargaining Union and Helms Bakerieshad entered into, we would have to sign a card; andIwas handed a card and asked to fill in the infor-mationat the bottom of the card and to sign itwhich I did."3 The union form which DichiricoI It was testified that there werebetween 400 and 450 sales drivers at thismeeting.3Dichinco testified that McNeil, RespondentUnion's business agent,also told him the same thing' It is agreed by the parties that the wordingof the application is notdeterminative of the issue whether Dichiricoever became a union member.signed at that time is attached to this Decision asAppendix A.' After he signed the application andfilledinthe"DeathBenefitInformation"requested, Dichirico was given a ballot and thenproceeded to a seat in the hall where all thosepresentwere handed a copy of the contractproposals.The meeting began by a union official declaringthat the meeting was called for the purpose of read-ing and explaining to the sales drivers the provi-sions of the proposed agreement negotiated by theUnion and that they would then vote on whetherthey were or were not satisfied with its provisions.Ted0.Paulos, secretary-treasurerofBakeryDrivers Local Union No. 276, chairman of themeeting, "pointed out to [the employees] that [he]feltno one should vote on a contract until theywere members of the Union ... unless they weremembers. "5Dichirico left the hall to make a telephone callafter the proposed contract was read but, beforedoing so, he marked his ballot and asked a fellowemployee to drop his ballot in the voting box.When he returned to the union hall, the meetinghad concluded but the men were waiting to hearthe results of the vote. Some of the employees,testifiedDichirico, were voicing misgivings aboutthe Union stating "... they did not want to getroped into the Union and they were going to gettheir cards back" (G.C. Exhs. 8(a) and (b)).Dichirico then walked to the back of the hall,where a group of men were waiting in line in orderto have their applications, which they had signed,returned to them. Dichirico testified that as he waswaiting in line to ask for the return of his card, anunidentified union official stated it was not necessa-ry for them to have their signed cards returnedbecause if the proposed contract was rejected, theapplications would be a nullity. This union officialwent on to explain that additional negotiationswould then be necessary and if and when agree-ment was reached by the Union and the Company,cards would have to be signed again by the em-ployees when the new contract was submitted tothem for their acceptance or rejection. With this as-surance, Dichirico left the meeting but not beforehearing the employees had rejected the contractproposals which had been submitted for them fortheir vote.A few weeks later, the employees were notifiedby the Union that a new proposed contract hadbeen negotiated with the Company and that itwould be submitted to them for ratification or re-jection at a meeting on August 11, 1966. AlthoughDichirico was notified of the August 11 ratificationmeeting, he did not attend this meeting or any sub-See, however, the bottom of the form (G C Exh 8(a)) which states, "Ap-plicationmust be completed within thirty day period or all monies for-feited "'Paulos'testimony reads as follows ".[the employees] went to the ta-bles designatedthe lady or the man, whoever was there, had them fillout an application and gave them a ballot after that " 12DECISIONSOF NATIONALSequent union meeting, nor did he sign anotherunion application. The proposals were ratified atthisAugust 11meeting and the Company andUnion executed a collective-bargaining agreementon August 14, 1966.Approximately a week after the August I 1 ratifi-cation meeting, Dean McNeil, the Union's businessrepresentative,came to the Helms Bakery inPasadena where Dichirico was employed. He askedDichirico to pay his union dues and if he did so be-fore the end of September, there would be no needto pay the $100 initiation fee. Dichirico advisedMcNeil that he was not a member as he "had nevermade a formal application to join the Union...."Moreover, Dichirico told McNeil that, inasmuch ashe had been employed by Respondent for over 3years prior to August 14, 1966, the date the con-tract was executed, he had the option of decliningto join the Union which privilege he was availinghimself of and therefore, was neither a member norowed any dues to the Union. McNeil insistedDichirico was a member of the Union and that hehad a photostat of his application to prove it towhichDichirico testifiedon cross-examination"that was the first [he] ever heard that [he] madeapplication. I says how could I make application toa union where we didn't even have a union prior totheAugust 14 [sic] meeting.6 This was my un-derstanding, because the Union was voted on ormade a contract with Helms Bakeries August 14.That meeting I did not attend.... As far as I wasconcerned that was the end of the Union."On cross-examination, when Dichirico was askedwhat his answer to McNeil's offer to show him aphotostatic copy of his application, he testified hetoldMcNeil: "I don't care if you could because Idon't recall signing anything about it, an applica-tion to join the Union. But I felt I was not amember of the Union because I formally did notmake application; I did not wish to pay dues; I didnot wish to be initiated; and I just didn't want to bea member of the Union. And we weren't even toldprior to the ratification, of the contract that the[plant]was going to be an open shop." He cor-rected himself by stating he meant it was not ex-plained prior to or at the July 21 meeting thatdrivers employed by the Company before the ex-ecution date of the contract had the option of notjoining the Union. He admitted the provisions ofthe union-security clause which provided for thisoption were read at the July 21 meeting but that he"did not understand it."McNeil again saw Dichirico 2 weeks later at thebakery and when the latter again refused to pay theunion dues, because he had never made a "formalapplication to join the Union," McNeil warned himthat if (Dichirico) "maintained this attitude, that ILABOR RELATIONS BOARDpossiblywould lose my job for nonpayment ofdues."In the early part of October, McNeil accom-panied by Paulos, secretary-treasurer of Local 276,again saw Dichirico at the bakery. McNeil told himhe was the only employee who refused to pay hisdues and asked him to pay his dues and again herefused stating he was not a member. Paulos toldDichirico that he was a member as he had signed anapplication on July 21, 1966, at the first ratificationmeeting. Dichirico replied that between the firstratification meeting on July 21, and the second oneon August 11, he had learned that because he wasemployed by the Company prior to the time thecontract was executed that it was not necessary forhim to join the Union. Paulos then told him, Dichir-ico testified, that if he refused to pay the uniondues, "I may lose my job because of non-paymentof dues under the Union contract with the Com-pany."Around the beginning of November, Paulos andMcNeil came to the bakery and requested thatDichirico pay the dues and for the fourth time herefused. Thereupon, Paulos advised him to think itover and let his supervisor, Moyers, know what hisdecision was; "otherwise, he would take steps tohave me terminated for non-payment of dues."Dichirico thenwent to see his supervisor,Moyers, and advised him that he would not pay theunion dues. At that time he also spoke to Feddin,the Company's district sales supervisor, who sug-gested he first think it over seriously "because it in-volves my job, and the Company, because of thecontract with the Union, their hands were tied. [Hesaid] if the Union did direct them to terminate me,that they would have no recourse but to follow theUnion demands. So I agreed that I would go on theroute and give it some serious thought and let themknow the following day what my decision would be.... [The following day] I told them because of theprinciple involved, I did not feel that I should paydues, because I was not a member of the Union andIdidn't want to be railroaded into being a memberof the Union.... On the morning of November 19,1966, after I had completed loading my truck, Mr.Moyers,my supervisor [Pasadenadivisionmanager] ... told me he had some bad news, andhe showed me a letter from the Union [datedNovember 14, 1966], asking the Company to ter-minateme for non-payment of dues under theUnion contract." Dichirico was discharged as of theclose of business that day by being handed a ter-mination notice (G.C. Exh. 10) which he signed"under protest." As he left, Dichirico testified,Moyers said "that probably if I paid my initiationfee, dues and penalty, they possibly would rehireme.91'The second ratificationmeetingwas held August I I and the contractexecuted on August 14. HELMS BAKERIES13On cross-examination, Dichirico testified con-had put `under protest'; because they felt the samecerning the crucial circumstances surrounding theway as I did but they didn't have the guts to getsigning ofthe union, application:canned from their jobs over it."Q. And directing your attention to the lastAnother excerpt from his cross-examinationparagraph of General Counsel's Exhibit No. 6,reads as follows:did you read that paragraph'at that time?Q. Now why was it that you wanted to getA. Yes, sir, I did.the card back when you went to the July 21Q. Now you did not make a formal or makemeeting?application for membership in the Union priorA. Because if I got the card back, I wouldn'tto the meeting of July 21, 1966; is that right?be here today.A. No, sir, I did not. I did not realize that IQ.Well but you say that as of July 21, 1966,was making an application at that meeting....you didn't understand anything about theIunderstood there that if we wished to becomeUnion security provisions?members of the Union, at this time we couldA. True, I did not.avail ourselvesand make formal application, orQ. So what, I am asking you is: "Why onanytime prior to this or after this, but I did notthat date did you want to get the card back?"realize that we had to make application forA. Because some of the men ... whom Imembership in order to vote.can't identify by name, talked in a group stat-Dichirico's testimony continues as follows: "... Iing that they had been roped into otherdon'trecall signingan application for membershipunions prior to this time by signing such ain the Union. I arrived at the meeting hall when thecard, and that they were going to get theirmeeting wasabout to start or had started. So whencards back. .the girl asked me tosign thiscard, I filled out theTRIAL EXAMINER: Why didn't you get yourdeath benefit information and gave it back to her.card back?She then reversed it and says you forgot to sign itA. Because somebody made the statementand marked it and I signed itagain.When Mr.that it wasn't necessary because if the contractDriscoll [a Board fieldexaminer]asked me aboutwas turned down, they wouldn't be there;whether this was mysignatureand he showed mebecause you would have to sign a new card atthe whole form, I says, I don't thinkit isbecause asthe next meeting to get a new contract.far asIknowInever signedan application forTRIAL EXAMINER: Do you know who thismembership in the Union. . . . I told Mr. Driscollsomeone was?that I did notrecall signinga card that was thisTHE WITNESS: I believe it was [someonelong, that was a membership application."connected] with the Union because he walkedFurther onin his cross-examination,Dichirico'sdown from the stage.'testimony continues:"We never had a contract be-The testimony of other Helms Bakery salesfore.Most ofus were ignorantas to how a uniondriverscorroboratesDichirico's version of theoperates.So when they told us we had to sign thesefacts.authorizationcards to vote, I think a hundred per-Paul Blatt, who had been employed by the Com-cent of us signedthe cards. After the meeting waspang prior to the advent of the Union, testified thatover, manyof the men destroyed these cards."he neither read the "card" which he signed at theAfter the proposedagreementwas turned downJuly 21 ratification meeting, nor did he realize itat the July 21 meeting, Dichirico further testified:was a union membership application, but "assumed"... from that point on, I had no interest in doingthat it was to show that I was an employee of Helmsanythingwith the Union; so I didn't go to anyBakery." The Union, at his request, returned hisfurthermeetings.'So I am stillmaintaining:howapplication to him at the July 21 ratification meet-can I be in a Union when there was no union prioring and he was never contacted thereafter withto this August date. So I didn't feel I was a member.respect to joining the Union.This is the reason why I refused to pay dues.... AtDe Von Edwards, who has been employed by thethe timeIthought I had neversigned anapplica-Company for 20 years, testified that he did nottion. Sincethen I have found out that this was an"think"he was signingan application for unionapplication. ... I told Mr. McNeil [union agent]membership. During the July 21 meeting, while hemuchearlier before I ever went to the Nationalwas listeningto a union official explain the provi-LaborRelationsBoard that many of the other mensions of the proposed contract, a fellow employeefelt the sameway as I did; that they were roped intonamed Stoker, who was sitting next to him, said,theUnion because of misleading statements."we're hooked." When Edwards asked him what heBecause themajority of the men from the Pasadenameant,Stoker replied: "It looks like that card wedivision had paid their dues, and on their card theysigned hooked us with the Union." Edwards an-rAt another point in his direct examination,when he was askedwhyhethe execution of the August 14 agreement did not have to join the Uniondid not attend more union meetings, he testified"Iwas no longer in-sThis is an unmistakable reference to the uncontroverted fact that theterested in going.Ihad no interest in going,"and then he went on to ex-union officials were seated on a stage in the auditorium where the July 21plain that he learned later that any employee who had been hired prior toratification meeting was held DECISIONSOF NATIONALLABOR RELATIONS BOARD14swered: "Well, I'll find out. I haven't voted." Hewalked to the table where he had signed his cardand told the union agent who was manning thetable that he wanted his card returned to him. Hethen handed his blank voting ballot to her and theunion agent said she could not return his card tohim but would tear it up which she proceeded todo.Vernon Stoker, employed by Helms for over 5years, testified he did not know at the time hesigned the form at the July 21 meeting that it wasan application for membership but thought it was amethod used by the unions of "Just keeping trackof who they were handing out ballots to. . . ." Lateras the provisions of the proposed contract werebeing explained by union officials, he turned to DeVon Edwards and asked him if he realized that theform he had signed was an application to join theUnion. Thereupon, both he and Edwards had theircards destroyed by the union agent before theratification vote was taken.HarryWilkins, who has been employed by thebakery at its Pomona Division for over 12 years,testified that before attending the July 21 meeting,he was not advised by the Union that only thoseemployees who had signed applications for mem-bership would be permitted to vote. When he ar-rived at the meeting, Phillip Melody, secretary-trea-surer of Local 871, handed him an "application andasked if I would fill it out so that I would be eligibleto vote on the contract." "After [Wilkins] filled outthe application," continues his testimony, "I wentback to Mr. Melody and asked him if this meantthat I would be a member of the Union, and hestated that not necessarily ... that you had to dothis to vote, and that if the contract did not gothrough, that this would be void ... if the contractwas not accepted, that this here application that wehad signed would be void. . . . Well, I understoodthat it would mean that if the contract was rejected,that they would just do away with the applicationsthatwe had signed that day." When he left theunion meeting on July 21, it was his belief, testifiedWilkins, that he was not a union member.9 Hetestified that he later attended the second ratifica-tion meeting on August 11 and that the "new con-tract" was ratified by a majority of the employeeswho attended this meeting.Ivan Mazy, a Pomona Division route salesman forover 3 years, testified that Union Agent Melodytold him to fill out an "application" which he thenexchanged for a "vote ballot." Melody told a groupof the employees, Mazy testified, that in order tovote they would have to first sign membership ap-plication forms.When he was asked by counsel ifthe employees were told at the July 21 ratificationmeeting by Melody "if signing the applicationmeant that you would be required to join theUnion," he answered: ". . . I believe his answer waswhen the proposed contract is accepted. If we ac-cept this contract, this is a union obligation; if not,it is void." Mazy also testified that he knew the pur-pose of the July 21 meeting was to accept or rejectthe proposed contract but he did not know prior toattending this meeting that the employees wouldhave tosign amembership application in order tovote. His testimony continues as follows:Q. Now, how did you think this rejection af-fected the application form that you filled out?A. I felt sure it nullified it.Union Officials' TestimonyTed Paulos testified as follows: He is the secreta-ry-treasurer of Bakery Drivers Local Union No.276. Eleven other locals of the Teamsters unionwhose geographical jurisdiction was different fromthose of Local 276 but in which territorial bounda-ries the Helms Bakery sold their products, un-dertook a joint organizational campaign with Local276 in order to solicit employees of the Companyto join the Union. He was the chairman of the July21 ratificationmeeting. He testified that at thismeeting some employees contacted him andwanted to know why they had to sign an applicationin order to get a ballot to vote. "I pointed out tothem that we felt that no one should vote until theywere members of the Union. . . . I felt that it wasonly fair that we explain our feeling that no oneshould vote on a contract unless they were mem-bers...." This was stated by him at the beginningof the meeting. He also testified that he told thosepresent "no one was going to get a ballot unlessthey are members of the Locals." He testified alsothat as the employees came into the meeting hallthey went to the various tables designated depend-ing on which division of the Company they workedfor and that the union officials who were manningthe various tables had them fill out an applicationand then gave them a ballot to vote. After that theytook their seats in the meeting hall in preparationfor the union officials addressing them. When theproposed contract provisions were read and ex-plained, the employees then voted.Paulos testified that he had one conversationwithDichirico, the alleged discriminatee, at theHelms Bakery. He was accompanied by Dean Mc-Neil,theUnion'sbusiness representative.Histestimony continues. That they spoke to DichiricoaroundNovember 1, while he was loading histruck. "I said ... we need to talk about your ac-count"; and he says, "There's nothing to talkabout" and I said, "... you're a member of the Lo-cal.You have signed an application, and you havedues owing from August." And he says, "Well, Idon't want to talk about it." It was very difficult topin him down. . . . I kept telling him that he was amember of the Union. He said he wasn't. I said we8Wilkins is now a union member HELMSBAKERIEShave an application;we will show it to you if youlike.And he says, "I don't care if you have it ornot; I am not goingto join. . . ." Mr. McNeil alsoattemptedto tell him that he was a member andthat we did have an application that he had signedand he was liable for the obligations. On cross-ex-amination,Paulos stated that the employees weretold, "you should be a member before you vote."Paulos alsotestified the employees also were told"that they had until October 31 to pay-to come inwithout [paying] initiation fees," but after thatdeadline they would have to pay the initiation fee.PhillipMelody, secretary-treasurer of Local 871,testified that he had conversations with groups ofPomona Divisionemployees who attended the July21 ratificationmeeting.His testimony continues: "Itold them that in order to vote on the proposal thatwas goingto be presented to them, that they weregoingto have to be members of the Union, and wewould consider them members of the Union on ap-plication, but they would not be required to payanythinguntilsuch timeas the contract wasnegotiated." He denied that he ever told any ofthem what would happen with respect to theirmembership applications in the event the proposedcontract were rejected at that July 21 meeting. Hedenied also the testimony of those witnesses whostated that he told them that in the event that thecontract were rejected, that their applications formembership were void. He testified also that afterthe meetingadjourned, he did not destroy any ofthe applications for membership that were executedat thismeeting.CredibilityMelody's denials conflict as to some of the salientissuesin this case. Nevertheless, after observing thewitnesses,analyzingthe record and the inferencesto be drawn therefrom, this conflict in testimony isresolved in favor of the versions told by the GeneralCounsel'switnesses.Basedupon the foregoingrecital of the facts in this case, the demeanor of thewitnessesin testifying, and upon the substantialevidence on the record appraised as a whole, andon the straightforward testimony of the GeneralCounsel'switnesseswho testified with every ap-pearance of frankness, fairness, and accuracy,Melody's testimony is not credited that he did nottell the employees that in the event the proposedcontract were rejected that the cards they signedwould be void. This impression that the employeeswere testifying truthfully became a conviction whentheir versions were found to be both consistent withthe attendant circumstances in this case and notsubstantiallyshaken by able counsel for theRespondent Union who thoroughly cross-examinedthem. Nor are there any substantial inconsistencies"The RadioOfficers'Union [A.H BullSteamshipCompany) vN.L.R.B.,347 U.S. 17, 30-32, 39-42,affg. 196 F 2d 960 and 197 F 2d 719(C.A 2)15between Dichirico's testimony at the hearing andthe affidavits he gave to a Board investigator.Respondent Union's ContentionCounsel for the Union stated at the hearing: "It istheUnion's position that the application formspeaks for itself ... intention and desire on the partof the Charging Party to become accepted intomembership by the Union and that the circum-stances under which he executed this applicationwas such that he is now estopped to deny that hedid not become a member merely because theobligation or oath was not administered to himprior to August 14, 1966."Discussion and Concluding FindingsIt is settled law that a union violates Section8(b)(1)(A) and (2) of the Act, and an employerSection 8(a)(1) and (3) when they effect thedischarge of an employee for nonpayment of uniondues and the action taken is unauthorized by theterms of a valid union-security agreement condi-tioning employment on union membership.10Under Section 8(a)(3) of the Act, the maximumpermissible form of union security is the union-shopagreement, that is, an agreement requiring an em-ployee to join a union 30 days after he obtains a jobor the agreement becomes effective, whichever islater. An agreement less inclusive in scope-is com-monly called a maintenance of membership agree-ment, that is, an agreement requiring persons al-ready members of the Union when the agreementbecomes effective or who join the Union during itslife to remain members for the term of the agree-ment. The especial feature of this agreement is thatmembership is not compelled under it unless on itseffective date an employee already belongs to theUnion or thereafter voluntarily acquires member-ship. It means, therefore, that an employee whoresignshismembership before the agreementbecomes effective need not maintain membershippursuant to the agreement.The union-security provision in the collective-bargaining agreement involved herein provides inarticle III of the current contract (G.C. Exh. 2) asfollows:"All employees who are on the Company'spayroll on the date of the signing of this Agree-ment and who are members of the Union ingood standing on said date, and all present em-ployees who thereafter become members ofthe Union shall, as a condition of employment,remain members in good standing by tenderingthe periodic dues uniformly required as a con-dition of retaining membership. All employees" The union-security provision in the proposed contract rejected on Jul;21 is identical with the same provision in the current contract. 16DECISIONSOF NATIONAL LABOR RELATIONS BOARDhired on or after May 1, 1966, shall, as a con-ditionof employment, become and remainmembers in good standing in the Union by ten-dering the initiation fee and periodic duesuniformly required as a condition of acquiringor retaining membership on and after the thir-tieth (30th) day following the date of execu-tionof thisAgreement or date of hire,whichever is later. Provided, that any em-ployee hired on or after May 1, 1966, and whoexecutes a checkoff authorization as providedin Article IV, not later than the last day of themonth in which he was hired or date of execu-tion of this Agreement, whichever is later, shallnot be required to tender said uniform initia-tion fee until six (6) months after he has sub-mitted said signed checkoff authorization atwhich time he shall tender to the Union an in-itiation fee equal to the initiation fee uniformlyrequired less all monies deducted from his payasmonthly Union dues during the five (5)months said checkoff authorization was in ef-fect. Provided further, that any member of theUnion who was hired prior to May 1, 1966,may withdraw from membership in the Unionduring the fifteen (15) day period immediatelypreceding the expiration date of this Agree-ment by sending a written resignation to theUnion with a copy to the Company post-marked within said fifteen (15) day period.Any employee who fails to join or maintainhismembership in the Union as provided inthisArticle III shall be subject to terminationfive (5) days after the Employer has receivedwritten notice from the Union that such em-ployee has not tendered the periodic dues orthe uniform initiation fee as required by thisArticle.The Union agrees to indemnify theCompany and hold it harmless against all andany suits, claims, demands and liabilities fordamages, back pay or penalties that shall ariseout of or by reason of any action that shall betaken by the Company pursuant to such writ-ten notice by the Union.In construing and applying the union-security provi-sion involved in this case, it is necessary to bemindful that the arrangements they exemplify "arean exception to the general provisions ... againstemployer discrimination and 'one seeking to comewithin the exception must clearly comply with itsterms." i2Inasmuch as Dichirico was hired prior to May 1,1966, he was not required under this union-securityprovision to become a member so that his obliga-tion to pay dues would arise only if he did becomea member. The requirements to become a member'2N L R.B v The Radio Officers'Unionof the Commercial TelegraphersUnion, AFL [A H Bull Steamship Company],196 F 2d 960,964 (C A. 2),affil347 U.S. 17are stated in article V, section 2(a) of Local 276'sbylaws which provide:13An applicant shall be considered a memberwhen he shall meet all the following require-ments for membership:a.Written application for membership.b.Tender of initiation fee.c.Acceptance of the application by theUnion.d.Taking the obligation at the regularmeeting or special initiation class follow-ing the action upon his application.For the Respondents to justify the discharge ofDichirico under the current contract's union-securi-ty clause,supra,itwas incumbent upon them to af-firmatively prove that he was a member of theUnion during the time the Union claims he wasdelinquent in his dues.14 This burden the Respon-dents failed to meet for the reasons hereinafter ex-plicated.It is clear from the evidence detailed above thatDichirico never became a member as he did notmeet "all" the requirements for membership.Furthermore, when he signed the membership ap-plication, the testimony reveals he had no intentionof assuming the obligations incident to becomin* amember of the Union. All he did was attend a ratifi-cationmeeting to which he was invited by theUnion. Under such circumstances, it cannot be suc-cessfullycontended that he thereby became amember of the Union.The discharge of Dichirico in November 1966was sought and carried out under the terms of thecurrent contract executed on August 14, 1966, andit specified,supra,that "All employees who are onthe Company's payroll on the date of the signing ofthis agreement and who are members of the Unionin good standing on said date ... shall as a condi-tionof employment, remain members in goodstanding by tendering the periodic dues...."Well before the date the contract's union-securi-typrovision became effective, the evidence asdetailed above, shows that Dichirico was never amember of the Union and therefore, not subject tothe union-security clause in the contract underwhich he was discharged. The evidence reveals thatbothin itslegal connotation and incidence he neversigned a union membership application card withthe intention of becoming a member; he merelysigned the card with the purpose and under the be-lief that it was necessary to do so in order to vote atthe ratificationmeeting on July 21. The Unionnever advised him that his application was ap-proved nor did he swear allegiance to the Unionnor was he ever initiated. In fact, it was stipulatedthat other employees took the oath of allegianceG.C Exh. 3.Montgomery Ward & Co, Incorporated,121 NLRB 1552, 1557. HELMS BAKERIESand were initiated into the Union at swearing-in-ceremonies scheduled at various special meetingsduring the period of time relevantherein.TheUnion'sfailure to notify Dichirico to appear atthesevarious special initiationmeetings heldbetween July 21 and November 19, 1966 (the dateof his termination),manifestly reveals the Uniondid not consider him a member.Moreover,the Union'spolicythat voting eligibili-tywould be limited to those signing membershipapplications was announced for the first time at theJuly 21meeting.No mention of this policy wasmade in the notices of the ratification meeting dis-tributed to the employees. (G.C. Exhs.5 and 6.)Assuming,arguendo,Dichiricowas a memberwhen he signed these union forms,nevertheless, hewas free to resign from the Union under the termsof the agreement which the union-security provi-sion therein contemplates will be extended to mem-bers before its effective date of August 14, 1966,supra,and which he did, as revealed by the recordevidence."A union is,in law, a voluntary associationand under applicable common law principles:One may become a member of an associa-tion by formallysigning its articles or inany other way that shows a mutual agree-ment between himself and the existingmembers that he is a member.But mem-bership is a question of intent and cannotbe establishedby any fact which fails toshow the existence of a mutual intent thatone shall be a member of an associa-tion."15In the absence of a rule regulatingthe method ofresigning, a member may resign froma voluntaryassociationat will.16 The facts reveal that Dichiricoexercised the option afforded all employees whowere employedby the Company prior to the effec-tive date of the contract; namely, the right not tojoin the Union. This option, it is found, he exer-cised for the reasons cited above."Accordingly it is found that the RespondentUnion in causing this discharge violated Section8(b)(2) and 1(A) and Respondent Company in ef-fecting the discharge violated Section 8(a)(3) andM.IV.THE REMEDYHaving found that the Respondents engaged inunfair labor practices,itwill be recommended thatthey cease and desist therefrom,and that each takecertain affirmative action in order to effectuate thepolicies of the Act.The affirmative relief will include a requirementthat the RespondentCompany offerimmediate andfull reinstatement to Dichirico to his former or sub-stantially equivalent position without prejudice to" Montgomery Ward & Co, Incorporated,121 NLRB 1552, 155616CommunicationsWorkers of America,CIOINewJerseyBell TelephoneCompany]v.N.L.R.B.,215 F.2d 835(C A 2), enfg. 106 NLRB 132217seniorityor other rights and privileges. In ac-cordance with well-established precedent, it willalso be recommended that the Union and the Com-pany jointly and severally make Dichirico whole forany loss of pay he may have suffered by reason ofthe discrimination against him by the payment tohim of a sum of money equal to that which he nor-mally would have earned from the date of the dis-crimination against himto the date of the Com-pany's offer of reinstatement,less his net earningsduring the said period. Backpay shall be computedwith interest on a quarterly basis in the mannerprescribed by the Board in F.W. Woolworth Com-pany,90 NLRB 289, 291-294, andIsis Plumbing &Heating Co.,138 NLRB 716. To facilitate the com-putation, as well as to clarify the named employee'srights to reinstatement,the Company shall makeavailable to the Board, upon request, payroll andother records necessary and appropriate for thatpurpose. It is further recommended that the Com-pany notify Dichirico of his right to reinstatementupon application if he is serving in the ArmedForces of the United States. It is also recom-mended, in view of the special circumstances of thiscase,including the joint organizational campaign,that all the other unions; namely, Locals 87, 94,166, 186, 381, 431, 572, 683, 871, 952, and 982who participated in the joint union campaign, postthe appropriate notices at its offices and meetinghalls and that the Company also post notices at allits plants and depots.Upon the foregoing findings of fact and upon theentire record in the case, there are hereby made thefollowing:CONCLUSIONS OF LAW1.Helms Bakeries is an employer.2.Respondent Union is a labor organization.3.By discriminating in regard to the tenure ofemployment of Theodore S. Dichirico, thereby en-couragingmembership in Respondent Union,Respondent Company has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.4.By causing the Respondent Company to dis-criminate against Dichirico in violation of Section8(a)(3) of the Act, the Union has engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(b)(2) and (1)(A) of the Act.5.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact, conclusionsof law, and upon the entire record in this case, and" CfMurphy'sMotor Freight, Inc,113 NLRB 524, enfd 231 F.2d 654(C A. 3), NewJersey Bell Telephone Company,106 NLRB 1322 18DECISIONSOF NATIONALLABOR RELATIONS BOARDpursuant to Section 10(c) of the National LaborRelations Act, as amended, it is recommended that:A. The Respondent, Helms Bakeries, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Encouraging membership in Bakery DriversLocal Union No. 276, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpersof America, by discharging employees or in anyother manner discriminating against them in regardto hire or tenure of employment or any term orcondition of employment, except to the extent per-mitted by the proviso to Section 8(a)(3) of the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the exer-cise of the rights guaranteed in Section 7 of theAct.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer Theodore S. Dichirico immediate andfullreinstatement to his former or substantiallyequivalentposition,withoutprejudicetohisseniority or other rights and privileges, as providedin the above section entitled "The Remedy."(b) Jointly and severally with the RespondentUnion make whole the above-named employee forany loss of earnings suffered by him by reason ofthe discrimination, as provided in the above sectionentitled "The Remedy."(c)Notifytheabove-namedemployee, ifpresently serving in the Armed Forces of theUnited States of his right to full reinstatement uponapplication in accordance with the Selective Ser-viceAct and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.(d) Preserve and, upon request, make availableto the Board or its agents, for examination and\copying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due and the right to reinstate-ment, under the terms of this Recommended Order.(e) Post at its plants and depots in Culver City,Montabello, San Fernando, Pasadena, Pomona,Fullerton, Santa Ana, Ventura, Santa Barbara andLong Beach, all in California, copies of the at-tached notice marked "Appendix B."18 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 31, after being duly signed bythe Respondent Company's representative, shall beposted by it immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including all11 In the eventthat thisRecommendedOrder is adopted by the Board,the words "a Decision andOrder" shall be substituted for the words "theRecommendedOrder of a Trial Examiner"in the noticeIn the furtherevent thatthe Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order"places where notices to employees are customarilyposted.Reasonable steps shall be taken by theCompany to insure that said notices are not altered,defaced, or covered by any other material.(f)Post at the same places and under the sameconditions as set forth in paragraph (e), above, andas soon as they are forwarded by the RegionalDirector, copies of the Respondent Union's noticemarked "Appendix C."(g)Mail to the Regional Director for Region 31signed copies of "Appendix B" for posting by theRespondent Union at its meeting halls and offices.Copies of said notice, on forms provided by the Re-gional Director, shall, after being duly signed by arepresentative of the Respondent Company, beforthwith returned to the Regional Director forsuch posting.(h)Notify the Regional Director for Region 31,inwriting, within 20 days from the receipt of thisDecision, as to what steps the Respondent Com-pany has taken to comply herewith.19B.The Respondent Union, Bakery Drivers LocalUnionNo. 276, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpersof America, its officers, agents, and representatives,shall:1.Cease and desist from:(a)Causing or attempting to cause the Respon-dent Company, Helms Bakeries, to discriminateagainst employees in violation of Section 8(a)(3) ofthe Act.(b) In any like or related manner restraining orcoercing employees of the Respondent Company inthe exercise of the rights guaranteed in Section 7 ofthe Act.2.Take the following action which is necessaryto effectuate the policies of the Act:(a) Jointly and severally with the RespondentCompany make whole Theodore S. Dichirico forany loss of pay suffered by him by reason of the dis-crimination, as provided in the above section enti-tled "The Remedy."(b) Post at Local 276's meeting halls and officescopies of the attached notice marked "AppendixC."20 This notice shall also be posted at the meetinghalls and offices of Locals 87, 94, 166, 186, 381,431, 572, 683, 871, 952, and 982. Copies of saidnotice, on forms provided by the Regional DirectorforRegion 31, after being duly signed by theRespondent Union's representative, shall be postedby the Respondent Union immediately upon receiptthereof, and maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarily19 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps RespondentCompany has taken to comply herewith"See fn l8,supra HELMS BAKERIES19posted.Reasonable- steps shall be taken by the.Respondent Union to insure that said notices arenot altered, defaced, or covered by any othermaterial.(c) Post at the same places and under the same.conditions as set forth in paragraph (b), above, andas soon as they are forwarded by the RegionalDirector, copies of the Respondent Company's at-tached notice marked "Appendix B."(d)Mail to the Regional Director for Region 31signed copies of "Appendix C" for posting by theRespondent Company at its various plants anddepots. Copies of said notice, on forms provided bythe Regional Director, shall, after being signed bytheRespondentUnion'srepresentative,beforthwith returned to the Regional Director forsuch posting.(e)Notify the Regional Director for Region 31,inwriting, within 20 days from the receipt of thisDecision,what steps the Respondent Union hastaken to comply herewith.21APPENDIX AAPPLICATION FORInitiation FeeDate7/21/66New MemberCard No,Initiation DateTraf. from Local No..Cards MadeCityBAKERY DRIVERSLOCAL UNION NO. 276Affiliated With International Brotherhoodof TeamstersChauffeurs,Warehousemen and Helpersof AmericaDesiring to become a member of the above Union affiliated withInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, I hereby make application for membership.I hereby designate this Union as my representative in all mattersrelating to employment,rates of pay,working conditions,etc— whichare not now or may hereafter be under consideration between my craftor class of employees and the companyby whichI am employed.The full power and authorityto act forthe undersigned asdescribed herein supersedes any powerand authorityheretofore givento any person or persons,tabor Unions or Organization,to act for me.The undersigned hereby certifiesthat thisdesignation is madefreely andvoluntarilyand without any interference,restraint, orcoercion from any person or persons whatsoever.NameTheodoreS.DichiricoAddress 2117-No EasternCityLAZone32PhoneCa 51115OccupationdriverEmployerHelms PassS.S. No.025-18-2882Dateof Birth4/10/24CitizenYesRea. Voter NoHave You Ever Been a Member of A TeamsterLocal?NoVoucherSignedX Theodore S. DichiricoNote:Initiation fee must accompanyapplication.Application must be completedwithin thirty dayperiod or all monies forfeited.21 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director, inIn accordance with Resolutionpassed September29, 1965, the DeathBenefit in Local No. 276 is $500.00 formembers ingood standing. Yourdues mustbe paid for the previous month to be eligible.DEATHBENEFIT INFORMATIONLOCAL 276CardNo.EmployerHelms BkvFull NameOf BeneficiaryRosaDichiricoRelationshipWifeAddress Beneficiary2117N. EasternAve..L.A.Calif.(Street)(City)(State)SignatureOf MemberTheodore S. DichiricoResidenceAddress2117N. EasternAve.,L.A.32,Calif.(Street)(City)(State)APPENDIX BNOTICETO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT encourage membership inBakery Drivers Local Union No. 276, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, bydischarging employees or in any other mannerdiscriminating against them in regard to hire ortenure of employment or any term or conditionof employment, except to the extent permittedby the proviso to Section 8(a)(3) of the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed in Section7 of the Act.WE WILL offer Theodore S. Dichirico im-mediate and full reinstatement to his former orsubstantially equivalent position without preju-dice to seniority or other rights and privilegeshe previously enjoyed.WE WILL, jointly and severally with BakeryDrivers Local Union No. 276, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America, makewhole the above-named employee for any lossof earnings suffered by him by reason of thediscrimination against him.All our employees are free to become or remain,or refrain from becoming or remaining, members ofthe above-named Union, except to the extent thatsuch right may be affected by an agreement requir-ing membership in a labor organization as a condi-tionof employment, as authorized by Section8(a)(3) of the Act.HELMSBAKERIES(Employer)writing, within 10 days from the date of this Order, whatsteps RespondentUnion has taken to comply herewith."353-177 0 - 72 - 3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDDatedBy(Representative)(Title)Note:We will notify the above-named employeeifpresently serving in the Armed Forces of theUnited States of his right to full reinstatement uponapplication in accordance with the Selective Ser-viceAct and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 10th Floor, Bartlett Building, 215WestSeventh Street, Los Angeles, California 90014,Telephone 688-5850.APPENDIX CNOTICE TO ALL MEMBERS OF BAKERYDRIVERSLOCALUNIONNo.276,INTERNATIONALBROTHERHOODOFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN& HELPERS OF AMERICAPursuant to the Recommended Order of a TrialExaminerof the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify you that:WE WILL NOT cause or attempt to causeHelms Bakeries to discriminate against em-ployees in violation of Section 8(a)(3) of theAct.WE WILL NOT in any like or related mannerrestrain or coerce employees of Helms Bake-ries in the exercise of the rights guaranteed inSection 7 of the Act.WE WILL, jointly and severally with theabove-named Company, make whole TheodoreS. Dichirico for any loss of pay suffered by himby reason of the discrimination against him.DatedByBAKERY DRIVERS LOCALUNION No. 276,INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN &HELPERS OF AMERICA(Labor Organization)(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Ifmembers have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 10th Floor, Bartlett Building, 215WestSeventh Street, Los Angeles, California 90014,Telephone 688-5850.